FILED
                                                            United States Court of Appeals
                    UNITED STATES COURT OF APPEALS                  Tenth Circuit

                           FOR THE TENTH CIRCUIT                 December 1, 2020
                       _________________________________
                                                               Christopher M. Wolpert
                                                                   Clerk of Court
KEVIN D. LOGGINS, SR.,

     Plaintiff - Appellant,

v.                                                     No. 20-3007
                                             (D.C. No. 5:18-CV-03254-DDC)
REBECCA L. PILSHAW, District Court                      (D. Kan.)
Judge, Sedgwick County District Court;
DIANA NICHOLS, Court Reporter,
Sedgwick County District Court; DAVID
KAUFMAN, Assistant District Attorney,
Sedgwick County District Attorney Office;
LOU ANN HALE, Court Reporter,
Sedgwick County District Court; ERIC R.
YOST, District Court Judge, Sedgwick
County District Court; J. PATRICK
WALTER, District Court Judge, Sedgwick
County District Court; ANTHONY J.
POWELL, JR., District Court Judge,
Sedgwick County District Court; PAUL W.
CLARK, District Court Judge, Sedgwick
County District Court; JAMES R.
FLEETWOOD, Chief Judge, Sedgwick
County District Court; HENRY W.
GREEN, Judge, Kansas Court of Appeals;
(FNU) LEWIS, Judge, Kansas Court of
Appeals; JOHN J. BUKATY, District
Court Judge; MELISSA T.
STRANDRIDGE, Judge, Kansas Court of
Appeals; STEPHEN D. HILL, Judge,
Kansas Court of Appeals; PATRICK D.
MCANANY, Judge, Kansas Court of
Appeals; (FNU) BRAZIL, Retired Judge,
Kansas Court of Appeals; G. GORDON
ATCHESON, Judge, Kansas Court of
Appeals; THOMAS MALONE, Judge,
Kansas Court of Appeals; (FNU)
ELLIOTT, Judge, Kansas Court of
 Appeals; (FNU) WAHL, Judge, Kansas
 Court of Appeals; (FNU) GREENE, Judge,
 Kansas Court of Appeals; MICHAEL B.
 BUSER, Judge, Kansas Court of Appeals;
 STEVEN A. LEBEN, Judge, Kansas Court
 of Appeals; KATHRYN A. GARDNER,
 Judge, Kansas Court of Appeals;
 BERNADINE LAMBRERAS, Clerk of the
 Court, Sedgwick County District Court;
 LAURA KELLY, Governor, State of
 Kansas; DAVID M. UNRUH, Sedgwick
 County Commissioner; TIM R. NORTON,
 Sedgwick County Commissioner; KARL
 PETERJOHN, Sedgwick County
 Commissioner; RICHARD RANZAU,
 Sedgwick County Commissioner;
 RICHARD A. EUSON, Sedgwick County
 Counselor; JEFF EASTER, Sedgwick
 County Sheriff; ROGER WERHOLTZ,
 Interim Secretary of Corrections, Kansas
 Department of Corrections; DOUGLAS
 SHIMA, Clerk of the Court, Kansas Court
 of Appeals; WARREN WILBERT, District
 Court Judge, Sedgwick County District
 Court; SAM CROW, U.S. District Court
 Judge, State of Kansas; DALE SAFFELS,
 former U.S. District Court Judge, State of
 Kansas; RICHARD D. ROGERS, U.S.
 District Court Judge, State of Kansas,

       Defendants - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT*


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          2
                       _________________________________

Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                  _________________________________

      Kevin D. Loggins Sr., a Kansas prisoner proceeding pro se, appeals from the

district court’s dismissal of his claims brought under 42 U.S.C. § 1983 and the

court’s denial of various motions. Exercising jurisdiction under 28 U.S.C. § 1291,

we affirm.

I.    BACKGROUND & PROCEDURAL HISTORY

      Loggins is a prisoner in the custody of the Kansas Department of Corrections

(KDOC). He was sentenced in 1996 to a prison term of 678 months “based on his

Kansas state convictions for aggravated robbery, aggravated kidnaping, aggravated

burglary, aggravated sexual battery, and criminal possession of a firearm,” all arising

out of “two residential armed robberies in 1995.” Loggins v. Hannigan, 45 F. App’x

846, 848 (10th Cir. 2002).

      In September 2018, Loggins filed suit under 42 U.S.C. § 1983, raising claims

related to that conviction. His core allegations are as follows: Sedgwick County

(Kansas) District Judge Rebecca L. Pilshaw, who presided over his prosecution,

“abandon[ed] her color as a neutral, detached and impartial adjudicator and became

an advocate and partisan for the prosecutor[’]s case,” R. vol. 1 at 9, when she added a

charge of aggravated sexual battery to the criminal complaint, despite the prosecution

“declin[ing]” to add such a charge on its own, id. A different judge arraigned him

later that day on the new charge, although the amended criminal complaint had not


                                           3
yet been filed and Loggins was not present for that arraignment. After trial, Judge

Pilshaw and her court reporter “sploitated” (i.e., spoliated) the record to conceal

Judge Pilshaw’s advocacy, and the “sploitated portion of the record was not made

available” to Loggins until 2003. Id. at 17. Also, the court reporter for the

arraignment never produced her transcripts, despite certifying to the Kansas Court of

Appeals that she had.

      Based on these accusations, Loggins sued Judge Pilshaw, the two court

reporters, the Sedgwick County clerk of court, the assistant district attorney who

prosecuted him, the county sheriff who delivered him into KDOC custody, the

secretary of KDOC, the clerk of the Kansas Court of Appeals, the governor of

Kansas, and apparently every state and federal judge who worked on his direct

appeal, postconviction motions, postconviction appeals, and federal habeas

proceedings. Loggins claims that all these defendants participated in or acted upon

“void judgments” against him, given “the structu[r]al defect in the case [apparently

referring to Judge Pilshaw’s alleged bias, as evidenced by her sua sponte insertion of

the sexual battery charge] and the trial court[’]s failure to properly invoke the

court[’]s jurisdiction [referring to his arraignment in absentia on a not-yet-filed

amended complaint].” Id. at 18. He also sued the Sedgwick County commissioners

and county attorney, alleging they participated in creating a policy that led to

“destruction of the documents which could establish that plaintiff’s rights [were]

violated.” Id. at 14. He did not elaborate on the nature of these documents or the

circumstances of their destruction.

                                            4
      Loggins claimed violations of his Fifth, Sixth, Eighth, Thirteenth, and

Fourteenth Amendment rights, and the Kansas Bill of Rights. He requested monetary

damages from various defendants, “injunctive relief . . . to release [him] from the

false imprisonment,” and a declaration that his convictions are “nullities.” Id. at 25.

      Acting under 28 U.S.C. § 1915A(a), the district court screened Loggins’s

amended complaint and dismissed the case on the following grounds:

            Loggins cannot seek release from confinement—a habeas remedy—

             through a § 1983 action;

            most of the defendants are protected by immunity: the Eleventh

             Amendment bars relief to the extent Loggins seeks damages from a state

             official in his or her official capacity; judicial immunity bars relief

             against the federal and state judges named as defendants; prosecutorial

             immunity bars relief against the assistant district attorney who

             prosecuted him; and quasi-judicial immunity bars relief against the

             sheriff who transported him to KDOC custody, and against the KDOC

             secretary;

            Loggins cannot seek damages for his allegedly unlawful imprisonment

             without first invalidating his sentence through other means (such as

             habeas).

In light of the dismissal on these grounds, the court denied Loggins’s motions for

summary and default judgment as moot. It also denied his motion to change venue, a

motion for a temporary restraining order and preliminary injunction, a motion for
                                            5
hearing, a motion to recuse the district judge, and various motions seeking the status

of his case.

II.    ANALYSIS

       A.      Screening Disposition (28 U.S.C. § 1915A)

               1.    Legal Standards

       Section 1915A requires the federal district courts to “review . . . a complaint in

a civil action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity.” 28 U.S.C. § 1915A(a). The court is to

“identify cognizable claims or dismiss the complaint, or any portion of the complaint,

if the complaint—(1) is frivolous, malicious, or fails to state a claim upon which

relief may be granted; or (2) seeks monetary relief from a defendant who is immune

from such relief.” Id. § 1915A(b).

       We review de novo a § 1915A dismissal for failure to state a claim. See Young

v. Davis, 554 F.3d 1254, 1256 (10th Cir. 2009). This court has never stated an

explicit standard for reviewing § 1915A dismissals based on immunity. Outside the

§ 1915A context, however, we review de novo a district court’s determination

regarding each of the immunities at issue here. See Arbogast v. Kan., Dep’t of Labor,

789 F.3d 1174, 1181 (10th Cir. 2015) (Eleventh Amendment); Crowe & Dunlevy,

P.C. v. Stidham, 640 F.3d 1140, 1153 (10th Cir. 2011) (judicial); Guttman v. Khalsa,

446 F.3d 1027, 1033 (10th Cir. 2006) (prosecutorial and quasi-judicial). We see no

reason to do otherwise in the § 1915A context.



                                            6
             2.     Application

      The district court’s first ground for dismissal was the rule of Preiser v.

Rodriguez: “[W]hen a state prisoner is challenging the very fact or duration of his

physical imprisonment, and the relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus,” 411 U.S. 475, 500 (1973). The ruling was

correct. Preiser forecloses Loggins’s § 1983 claims seeking an injunction ordering

his release from prison and a declaratory judgment that his convictions were nullities.

See Wilkinson v. Dotson, 544 U.S. 74, 81 (2005); Duncan v. Gunter, 15 F.3d 989,

991 (10th Cir. 1994).

      The district court’s other two grounds for dismissal disposed of the claims for

damages. The court ruled that most of the defendants are protected from liability by

Eleventh Amendment, judicial, prosecutorial, or quasi-judicial immunity. Only one

argument by Loggins against this ruling merits a response. He contends that the

district court should not have raised these issues under § 1915A because immunities

are affirmative defenses. But even if immunities are affirmative defenses and district

courts should not ordinarily dismiss a complaint based on an affirmative defense,

§ 1915A states that “the court shall . . . dismiss the complaint, or any portion of the

complaint, if [it] . . . seeks monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b)(2) (emphasis added). This fairly recent statutory

provision overrides any contrary rule under the Federal Rules of Civil Procedure.

See Autoskill v. Nat’l Educ. Support Sys., 994 F.2d 1476, 1485 (10th Cir. 1993),

                                            7
overruled on other grounds by TW Telecom Holdings Inc. v. Carolina Internet Ltd.,

661 F.3d 495, 496–97 (10th Cir. 2011). Thus, the district court properly raised and

ruled on the issues of Eleventh Amendment, judicial, prosecutorial, and quasi-

judicial immunity. See, e.g., Payton, 2020 WL 6058589, at *2 (affirming § 1915A

dismissal on judicial, prosecutorial, and Eleventh Amendment immunity grounds);

Coleman v. Farnsworth, 90 F. App’x 313, 317–18 (10th Cir. 2004) (affirming

§ 1915A dismissal on quasi-judicial immunity grounds).

      Although not every defendant was held to be immune from liability by the

district court, the court’s third ground for dismissal does apply to them all. Under

Heck v. Humphrey, “[if] a [§ 1983] judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence . . . , the complaint must

be dismissed unless the plaintiff can demonstrate that the conviction or sentence has

already been invalidated,” 512 U.S. 477, 487 (1994).

      This rule obviously applies but, as with the immunity issue, Loggins argues

that the Heck issue is an affirmative defense that the district court should not have

raised sua sponte. We disagree. Rather than creating an affirmative defense, Heck

adds an element to the claim. As the Supreme Court explained:

             [T]o recover damages for allegedly unconstitutional
             conviction or imprisonment, or for other harm caused by
             actions whose unlawfulness would render a conviction or
             sentence invalid, a § 1983 plaintiff must prove that the
             conviction or sentence has been reversed on direct appeal,
             expunged by executive order, declared invalid by a state
             tribunal authorized to make such determination, or called
             into question by a federal court’s issuance of a writ of
             habeas corpus, 28 U.S.C. § 2254. A claim for damages

                                           8
             bearing that relationship to a conviction or sentence that
             has not been so invalidated is not cognizable under § 1983.

Heck, 512 U.S. at 486–87 (additional emphasis added; footnote omitted). We have

accordingly recognized that “a plaintiff c[an]not bring a civil-rights claim for

damages under § 1983 based on actions whose unlawfulness would render an existing

criminal conviction invalid.” Havens v. Johnson, 783 F.3d 776, 782 (10th Cir. 2015)

(emphasis added). See, e.g., Payton v. Ballinger, No. 20-3101, ___ F. App’x ___,

2020 WL 6058589, at *2 (10th Cir. Oct. 14, 2020) (analyzing § 1915A Heck

dismissal under failure-to-state-a-claim rubric); cf. Higgins v. City of Tulsa, 103 F.

App’x 648, 652 (10th Cir. 2004) (affirming a sua sponte dismissal under Fed. R. Civ.

P. 12(b)(6) when the Heck infirmity was “patently obvious” (internal quotation marks

omitted)). Since all the damages sought by Loggins are based on actions by

defendants that allegedly caused his convictions or prevented the convictions from

being set aside, the district court properly applied Heck to dismiss his claims.

      In sum, we see no error in the district court’s § 1915A disposition.

      B.     Recusal

      Loggins also challenges the district judge’s denial of his motion to recuse.

“We . . . review a district court’s denial of a motion to recuse or disqualify a judge

for abuse of discretion.” Mathis v. Huff & Puff Trucking, Inc., 787 F.3d 1297, 1308

(10th Cir. 2015). Loggins’s argument for recusal rests on his belief that the district

judge showed bias by raising affirmative defenses on defendants’ behalf. But his

rulings are not evidence of bias. See, e.g., Liteky v. United States, 510 U.S. 540, 555


                                            9
(1994) (“[J]udicial rulings alone almost never constitute a valid basis for a bias or

partiality motion.”); Green v. Branson, 108 F.3d 1296, 1305 (10th Cir. 1997)

(“[A]dverse rulings cannot in themselves form the appropriate grounds for

disqualification.” (internal quotation marks omitted)). And in any event, as we have

just explained, the judge ruled appropriately. He did not abuse his discretion when

he denied Loggins’s motion to recuse.

       C.    Other Motions

       Finally, Loggins challenges the district court’s denial of his summary-

judgment motion, default-judgment motion, motion for TRO and preliminary

injunction, and motion to change venue. Our affirmance of the district court’s

§ 1915A dismissal moots these issues, so we need not address them.

III.   CONCLUSION

       We affirm the district court’s judgment.


                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge




                                           10